916 F.2d 715
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Cynthia RUTAN, et al., Plaintiffs-Appellants,v.REPUBLICAN PARTY OF ILLINOIS, et al., Defendants-Appellees.
No. 86-2073.
United States Court of Appeals, Seventh Circuit.
Oct. 16, 1990.

Before Bauer, Chief Judge, and Cummings, Cudahy, Posner, Coffey, Easterbrook, Ripple, Manion, Kanne, Circuit Judges.

ORDER

1
In Rutan v. Republican Party of Illinois, 110 S.Ct. 2729 (1990), the Supreme Court reversed this court and reinstated plaintiff Moore's claim.  The Court also affirmed our en banc decision of February 16, 1989* to remand the other plaintiffs' claims.  All parties have filed statements of position as required by Circuit Rule 54.  The plaintiffs have asked that we remand the case to the district court;  the defendants have asked that we decide the issues of qualified immunity and sovereign immunity before remanding.


2
A decision for the defendants on neither the qualified immunity nor sovereign immunity issues will completely dispose of the case.  Since we must thus remand the case to the district court in any event, we believe the district court should decide the qualified immunity and sovereign immunity issues in the first instance.  Therefore, we remand all the plaintiffs' claims to the district court for further proceedings consistent with the Supreme Court's decision.



*
 Judge Wood, Jr. and Judge Flaum did not participate in the argument or decision in this case